Dismissed and Memorandum Opinion filed September 2, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00551-CR
____________
 
MICHELLE DENICE BUTLER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 1029577
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to forgery of a commercial
instrument.  She was convicted and sentenced to 13 months in the State Jail
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that the defendant has waived the
right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court’s certification is included in the record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court’s
certification.  See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.
2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.
Do Not Publish C Tex. R. App. P. 47.2(b)